EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Claim 1, line 4, delete “the”.
Claim 3, line 2, delete “the” (1st occurrence).
Claim 4, line 2, delete “a”.
Claim 5, line 2, delete “the encrypted data” and insert ---encrypted metadata---.  Line 2, delete “a”.
Claim 14, line 1, delete “the” and insert ---The---.

Statement of Reason for Allowance


The art of record neither teaches nor fairly suggests the device, method and system of independent claims 1, 9 and 13, respectively, including the following combination of limitations defining the main invention/embodiment:
1. 	A computing device, comprising:
a plurality of memory devices; and 
firmware to provide a migration data storage option that reserves a portion of a memory device to store, at least, encrypted metadata describing the physical layout information of the memory devices in preparation for migration of the memory devices.

Independent claims 9 and 13 are similar in scope to that of claim 1 and are allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 1-15 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139